DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/05/2021 & 12/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The title should include language about estimating/correcting depth due to dust, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.        
Independent claims 1 and 12 state “estimating a depth of the dust region based on the infrared light image, the visible light image and the dust region” and Independent claims 10 and 13 states “correcting a depth at each position in a dust region showing dust in the infrared image by inputting the infrared light image, the visible light image, and the depth information into a learning model, the depth at each position in the dust region being indicated in the depth information”.  This is unclear.  The dust region is detected by processed the infrared light image.  From the specification (para. related to Fig. 4), the depth is estimated/corrected by using the dust region (i.e. inaccurate depth) in the infrared image by using the visible light image.  Therefore, this would state “estimating a depth of the dust region based on the visible light image and the dust region” and/or “correcting a depth at each position in a dust region showing dust in the infrared image by inputting the visible light image, and the depth information into a learning model, the depth at each position in the dust region being indicated in the depth information”.  As such, only two pieces of information are used to correct the depth.  The claims state that 3 pieces of information are used.  However, it appears that the infrared image is not used but only the dust region inside the infrared image.  Please clarify.

Dependent claim 4 is unclear in light of Fig. 14.  Dependent claim 4 states “wherein the first condition is that a center of gravity of the higher luminance region is located on a straight or an arc, the straight line or the arc intersecting (i) a center 
of gravity of each of at least two higher luminance regions other than the 
higher luminance region in the infrared light image and (ii) a Focus of 
Expansion (FOE) of one of the infrared light image and the visible light image. However, from Fig. 14, the straight line for the dust regions only intersect a FOE.  The same straight line does not interest the other dust regions.
	Dependent claim 8 claims “a third threshold” and refers back to claim 6.  However, claim 6 nor claim 1, define the second threshold.  A third threshold cannot be claimed unless a first and second threshold are.
Claim 4 recites the element "the straight line".  There is insufficient antecedent basis for this element in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petyushko et al. (herein after will be referred to as Petyushko) (US 20140240467) in view of Galera et al. (herein after will be referred to as Galera) (US 20180003807).

Regarding claim 1, Petyushko discloses a depth acquisition device, comprising: 
a memory;  and a processor, wherein the processor performs: [See Petyushko [0019] Image processor coupled to memory.]
acquiring timing information indicating a timing at which a light source irradiates a subject with infrared light;  acquiring an infrared light image stored in the memory, [See Petyushko [0019-0020] Acquire first image received from one of the image sources, which is a depth image.]
the infrared light image being generated by imaging a scene including the subject with the infrared light according to the timing indicated by the timing information;  [See Petyushko [0019-0020] Acquire first image received from one of the image sources, which is a depth image.  Also, see 0005, ToF Camea (which is inherent that this type of camera uses a timing generator/timing information for capturing images associated with a light source).]
acquiring a visible light image stored in the memory, the visible light image being generated by imaging a substantially same scene as the scene of the infrared light image, with visible light from a substantially same viewpoint as a viewpoint of the imaging the infrared light image at a substantially same time as an imaging time of imaging the infrared light image;  [See Petyushko [0020] The second image is a gray scale or color image of substantially the same scene.  Since the two images capturing the same scene are used to eliminate depth artifacts, they will be capturing the same scene at substantially the same time.]
estimating a depth of the [See Petyushko [0028] Identifying potentially defective pixels (i.e. regions or areas) associated with depth artifacts in the depth image so as to facilitate removal or subsequent processing of these pixels.  Also, see 0032, reconstruct depth information of the broken pixels by by combining depth information in the depth map with intensity data from the second image, where the second image is a gray scale or color image.]
Galera does not explicitly disclose
detecting a dust region showing dust from the infrared light image;  and
However, Galera does disclose
detecting a dust region showing dust from the infrared light image;  and [See Galera [0081] Atmospheric conditions within the viewing field adversely affect the accuracy by the TOF sensor device.  Such conditions are dust.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Petyushko to add the teachings of Galero, in order to correct any depth artifacts from any astmospheric conditions such as dust to improve upon the accuracy of an imaging device [See Galea [0081]]. 


wherein in the estimating of the depth of the dust region, the processor performs: estimating first depth information indicating a depth at each position in the infrared light image;  estimating second depth information indicating a corrected depth at each position in the dust region, the corrected depth being obtained by correcting, based on the visible light image, a depth at each position in the dust region which is indicated in the first depth information;  and generating third depth information indicating (i) a depth at each position in a region other than the dust region in the infrared light image which is indicated in the first depth information and (ii) a depth at each position in the dust region in the infrared light image which is indicated in the second depth information.   [See Petyushko [0028] Identifying potentially defective pixels (i.e. regions or areas) associated with depth artifacts in the depth image so as to facilitate removal or subsequent processing of these pixels.  Also, see 0032, reconstruct depth information of the broken pixels by by combining depth information in the depth map with intensity data from the second image, where the second image is a gray scale or color image.  Also, see Fig. 2, Overall depth image without broken pixels.  Therefore, the depth information of the infrared image is determined and the broken pixels/inaccurate depth information of the infrared/depth image are corrected by the second image.]
 

wherein in the detecting of the dust region, the processor performs detecting, as the dust region, a higher luminance region having a luminance not less than a first threshold in the infrared light image, when the higher luminance region satisfies a first condition.  
However, Galera does disclose
wherein in the detecting of the dust region, the processor performs detecting, as the dust region, a higher luminance region having a luminance not less than a first threshold in the infrared light image, when the higher luminance region satisfies a first condition.  [See Galera [0088, 0091] Excessive mist or other particulates.  Pattern analysis determines received light spot pattern (i.e. infrared image) exceeds a threshold.  Also, see 0036, depth map (i.e. infrared image).]
Applying the same motivation as applied in claim 1.

Regarding claim 11, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 11.
 
Regarding claim 12, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 12.
 

 
Regarding claim 14, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 14.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Petyushko (US 20140240467) in view of Galera (US 20180003807) in view of Asano (US 20200258267) and in further view of Goto et al. (herein after will be referred to as Goto) (US 20140168431).

Regarding claim 5, Petyushko (modified by Galero) disclose the device of claim 3.  Furthermore, Petyushko does not explicitly disclose
wherein the first condition is that one of a principle axis of the higher luminance region and a line extending from the principle axis intersects a Focus of Expansion (FOE) of one of the infrared light image and the visible light image.
However, Asano does disclose
wherein the first condition is that one of a principle axis of the higher luminance region and a line extending from the principle axis intersects a Focus of Expansion (FOE) of one of the infrared light image and the visible light image. [See Asano [0004] Gas detection using optical flow processing in an infrared image.  Evidenced by Goto [0049] Optical flow expresses a feature point of a stationary object, when the optical flow is extended straight along its direction will pass through/converge on an FOE.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Petyushko (modified by Galero) to add the teachings of Asano, in order to apply an obvious image processing technique (such as optical flow) for detecting particles captured.  Also, this improves upon misdetection of the particles [See Asano [0005]].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Petyushko (US 20140240467) in view of Galera (US 20180003807) and in further view of Shue et al. (herein after will be referred to as Shue) (US 20210126582).

Regarding claim 6, Petyushko (modified by Galero) disclose the device of claim 3.  Furthermore, Petyushko does not explicitly disclose
wherein in the detecting of the dust region, the processor performs detecting the higher luminance region as the dust region, when the higher luminance region further satisfies a second condition.
However, Shue does disclose
wherein in the detecting of the dust region, the processor performs detecting the higher luminance region as the dust region, when the higher luminance region further satisfies a second condition. [See Shue [0101] Comparing infrared and visible image data to thresholds to determine if there is debris such as dust.]
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petyushko (US 20140240467) in view of Galera (US 20180003807) in view of Shue (US 20210126582) and in further view of Kiers et al. (herein after will be referred to as Kiers) (US 20220011680).

Regarding claim 7, Petyushko (modified by Galero and Shue) disclose the device of claim 6.  Furthermore, Petyushko does not explicitly disclose
wherein the second condition is that a luminance of a position in the visible light image is less than a second threshold,
the position in the visible light image corresponding to a center of gravity of the higher luminance region in the infrared light image.  
However, Shue does disclose
wherein the second condition is that a luminance of a position in the visible light image is less than a second threshold, [See Shue [0101] Comparing infrared and visible image data to thresholds to determine if there is debris such as dust.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Petyushko (modified by Galero) to add the 
Petyushko (modified by Galero and Shue) do not explicitly disclose
the position in the visible light image corresponding to a center of gravity of the higher luminance region in the infrared light image. 
However, Keirs does disclose
the position in the visible light image corresponding to a center of gravity of the higher luminance region in the infrared light image.  [See Kiers [0039] Registering a set of images using the center of gravity of objects in the images.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Petyushko (modified by Galero and Shue) to add the teachings of Kiers, in order to properly register different images [See Kiers [0005]].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Petyushko (US 20140240467) in view of Galera (US 20180003807) in view of Shue (US 20210126582) and in further view of Duong (US 20170193296).

Regarding claim 8, Petyushko (modified by Galero and Shue) disclose the device of claim 6.  Furthermore, Petyushko does not explicitly disclose
wherein the second condition is that a correlation coefficient between (i) a luminance in the higher luminance region in the infrared light image and (ii) a 
However, Duong does disclose
wherein the second condition is that a correlation coefficient between (i) a luminance in the higher luminance region in the infrared light image and (ii) a luminance in a region in the visible light image is less than a third threshold, the region in the visible light image corresponding to the higher luminance region. [See Duong [0152] Determining if an object is correlated between images by using a third threshold.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Petyushko (modified by Galero and Shue) to add the teachings of Duong, in order to incorporate a third threshold for improving upon correlating objects between images [See Duong [0005-0006]].
 
Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Petyushko (US 20140240467) in view of Galera (US 20180003807) and in further view of Mathy et al. (herein after will be referred to as Mathy) (US 20170272651).

Regarding claim 9, Petyushko (modified by Galero) disclose the device of claim 1.  Furthermore, Petyushko discloses
wherein in the estimating of the depth of the dust region, the processor performs: estimating depth information indicating a depth at each position in the infrared light image;  and correcting a depth at each position in the dust region which is [See Petyushko [0028] Identifying potentially defective pixels (i.e. regions or areas) associated with depth artifacts in the depth image so as to facilitate removal or subsequent processing of these pixels.  Also, see 0032, reconstruct depth information of the broken pixels by by combining depth information in the depth map with intensity data from the second image, where the second image is a gray scale or color image.]
Petyushko does not explicitly disclose

However, Mathy does disclose
[See Mathy [0090] Depth image processing using machine learning to correlate images.]
[See Mathy [0090]].

Regarding claim 10, see examiners rejection for claim 9 (in combination with independent claim 1) which is analogous and applicable for the rejection of claim 10. 

Regarding claim 13, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 13. 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486